Order entered February 12, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00719-CV

                               JOSE HERNANDEZ, Appellant

                                                V.

SUN CRANE AND HOIST, INC., JLB PARTNRS, L.P., JLB BUILDERS, L.L.C., AUGER
   DRILLING, INC., AND D'AMBRA CONSRUCTION CORPORATION, Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-00715-D

                                            ORDER
       Before the Court is appellant’s January 15, 2019 motion for reconsideration en banc.

The Court requests appellees to file a response, if any, by February 28, 2019.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE